DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of species (a), figs. 1-5, claims 1-4, in the reply filed on 6/20/22 is acknowledged.
Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/20/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al., US Publication No. 2011/0012117 A1.

Regarding claim 1:
It would have been obvious to one of ordinary skill in the art to combine the teachings of figs. 1 and 9 with figs. 13 and 14 because Yamazaki teaches:
In regards to fig. 13, “Any of the highly reliable thin film transistors including the oxide semiconductor layers described in any of Embodiment 1 or Embodiment 2 can be used as the thin film transistors 4509 and 4510.” (e.g. para. [0386]; emphasis added).
In regards to fig. 9, “This embodiment will show an example of manufacturing an active matrix liquid crystal display device with the active matrix substrate described in Embodiment 1…The thin film transistor in the driver circuit and the thin film transistor in the pixel portion over one substrate are shown in Embodiment 1; in this embodiment, terminal portions of a storage capacitor, a gate wiring (also referred to as a gate wiring layer), and a source wiring (also referred to as a source wiring layer) are shown in addition to these thin film transistors for description.”  (e.g. para. [0221] – [0223]; emphasis added).
Embodiment 1 includes fig. 1 (e.g. para. [0091])

	Thus, Yamazaki teaches:
1. An organic light emitting diode display, comprising (see figs. 1, 9, 13 and 14): 
	a first thin film transistor (220 in fig. 9; 6402 in fig. 14) disposed on a substrate, the first thin film transistor including a channel formed in a polycrystalline semiconductor layer (e.g. see para. [0217], the oxide semiconductor can be polycrystalline); 
	a second thin film transistor (210 in fig. 9; 6401 in fig. 14) disposed on the substrate, the second thin film transistor including a channel formed in an oxide semiconductor layer; 
	an organic light emitting diode (6404 in fig. 14) electrically connected to the first thin film transistor; 
	a storage capacitor (231/202/231 in fig. 9; 6403 in fig. 14) having a first electrode (231) and a second electrode (230), wherein the second electrode of the storage capacitor is electrically connected to a gate electrode of the first thin film transistor (e.g. see electrical connection in fig. 14); and 
	an overlapping layer (217 in fig. 9) overlapping the oxide semiconductor layer (e.g. of 210) in a plan view and receiving a positive voltage (e.g. para. [0218]), 
	wherein the oxide semiconductor layer (e.g. of 210; 113 in fig. 1, bottom-gate thin film transistor) is positioned higher than the gate electrode (e.g. of 220; 211 in fig. 1) of the first thin film transistor and the second electrode (230) of the storage capacitor.  See Yamazaki at para. [0001] – [0486], figs. 1-40.

2. The organic light emitting diode display of claim 1, wherein the organic light emitting diode receives an output current flowing through the first thin film transistor and emits light (e.g. 6402 is a driving transistor of LED 6404 in fig. 14, para. [0361])


Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki, as applied to claim 1 above, and further in view of Ahn et al., US Publication No. 2016/0189605 A1.

Regarding claim 3:
Yamazaki teaches all the limitations of claim 1 above, and further teaches the first transistor is a driving transistor at para. [0361].
Yamazaki is silent the storage capacitor maintains a voltage of the gate electrode of the first thin film transistor.
	In an analogous art, Ahn teaches  (see fig. 7) the storage capacitor (Cst) maintains a voltage of the gate electrode (Ng) of the first thin film transistor (e.g. driving thin film transistor DT), para. [0049].
	
	Regarding claim 4:
	Yamazaki further teaches:
4. The organic light emitting diode display of claim 3, 
	wherein a driving voltage is applied to the first electrode of the storage capacitor, and 
	the driving voltage is applied to the overlapping layer as the positive voltage, para. [0218], para. [0361] – [0363].

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Yamazaki with the teachings of Ahn because “The present disclosure provides an organic light emitting diode display driven through a digital driving method and a method for driving the same capable of reducing (e.g., minimizing) a luminance deviation resulting from variable IR drops across signal lines.”  See Ahn at para. [0012].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
12 September 2022